This case was tried on March 30, 1917, in Hidalgo county, and the term of the court closed on April 2, 1917, and 90 days was allowed by the court in which to file statement of facts and bills of exception. No statement of facts, bills of exception, or transcript of the proceedings had been presented to this court when the motion was submitted on October 17,1917, more than 6 months after the district court of Hidalgo county adjourned. No good and valid reason has been offered for a failure to file the transcript and statement of facts, but affidavits filed herein indicate an utter lack of diligence to prosecute the appeal. No transcript was applied for in the case until October 6, 1917.
The motion to affirm on certificate is granted.